Case 3:18-cv-10575-PGS-DEA Document 8 Filed 11/05/18 Page 1 of 2 PageID: 86



Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


MALIBU MEDIA, LLC,
                                              Case No. 3:18-cv-10575-PGS-DEA
                    Plaintiff,

v.

JOHN DOE subscriber assigned IP address
67.85.225.122,

                    Defendant.


                  PLAINTIFF’S NOTICE OF SETTLEMENT

      PLEASE TAKE NOTICE, Plaintiff, Malibu Media, LLC, has settled this

matter with Defendant, John Doe subscriber assigned IP address 67.85.225.122

(“Defendant”) through his counsel, Robert Z. Cashman. Upon satisfaction of the

terms of the parties’ settlement agreement, to which Defendant still has executor

obligations, Plaintiff will dismiss Defendant from this action with prejudice.

      Dated: November 5, 2018                              Respectfully submitted,


                                          1
Case 3:18-cv-10575-PGS-DEA Document 8 Filed 11/05/18 Page 2 of 2 PageID: 87



                                              By:   /s/ Patrick J. Cerillo
                                                    Patrick J. Cerillo, Esq.
                                                    Patrick J. Cerillo, LLC
                                                    4 Walter E. Foran Blvd.,
                                                    Suite 402
                                                    Flemington, NJ 08822
                                                    Attorney ID No. 01481-1980
                                                    T: (908) 284-0997
                                                    F: (908) 284-0915
                                                    pjcerillolaw@comcast.net
                                                    Attorneys for Plaintiff


                         CERTIFICATE OF SERVICE

       I hereby certify that on November 5, 2018, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF and that service was perfected
on all counsel of record and interested parties through this system.

                                                    By: /s/ Patrick J. Cerillo




                                          2
